State of New York                                           MEMORANDUM
Court of Appeals                                       This memorandum is uncorrected and subject to
                                                     revision before publication in the New York Reports.




 No. 98 SSM 20
 La Nona Jean Salinas,
          Appellant,
      v.
 World Houseware Producing Co.,
 Ltd., et al.,
          Respondents.




 Submitted by Robert Clore, for appellant.
 Submitted by Thomas P. Lynch, for respondent World Houseware Producing Co., Ltd.
 Submitted by Theresa C. Villani, for respondent Josie Accessories, Inc.
 Submitted by Adam C. Calvert, for respondent Dolgencorp of Texas, Inc.




 MEMORANDUM:

       The order of the Appellate Division should be reversed, with costs, and the case

 remitted to Supreme Court for further proceedings in accordance with this memorandum.


                                         -1-
                                              -2-                                   No. SSM 20

          The courts below erred in granting defendants’ motions for summary judgment on

the basis that plaintiff failed to raise a triable issue of fact sufficient to defeat the motions.

Although the plaintiff’s deposition testimony partially contradicted the factual conclusions

reached by her expert witnesses, the expert opinions were based upon other record evidence

and were neither speculative nor conclusory. Insofar as plaintiff raised genuine issues of

fact on the element of causation, summary judgment should not have been granted on that

ground (see Vega v Restani Constr. Corp., 18 NY3d 499, 503 [2012]; see generally Skelka

v Metropolitan Tr. Auth., 76 AD2d 492, 497-498 [2d Dept 1980], lv denied 51 NY2d 709

[1980] & lv dismissed 51 NY2d 1008 [1980]). We remit for Supreme Court to consider

the alternative grounds for summary judgment defendants raised in their motions and

neither Supreme Court nor the Appellate Division reached.

*     *      *     *    *     *     *     *     *     *     *     *     *     *     *     *     *

On review of submissions pursuant to section 500.11 of the Rules, order reversed, with
costs, and case remitted to Supreme Court, New York County, for further proceedings in
accordance with the memorandum herein. Judges Rivera, Stein, Fahey and Wilson concur.
Chief Judge DiFiore and Judges Garcia and Feinman dissent and vote to affirm for reasons
stated in the Appellate Division memorandum decision (Salinas v World Houseware
Producing Co., Ltd., 166 AD3d 493 [1st Dept 2018]).


Decided September 12, 2019




                                              -2-